In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00050-CR
        ______________________________



       IN RE: CHARLES DOUGLAS LAND




             Original Habeas Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Charles Douglas Land has filed an original application seeking issuance of a writ of habeas

corpus. He currently has a direct appeal pending in this Court from the conviction which resulted

in his incarceration.

       Individuals who are confined unlawfully in Texas may seek habeas relief pre-trial, or a post-

conviction collateral attack from courts as specified by legislative fiat. See TEX . CODE CRIM . PROC.

ANN . art. 11.07 (Vernon Supp. 2008), arts. 11.08, 11.09 (Vernon 2005). This meets neither criteria,

but was brought as an original proceeding with this Court.

       Texas courts of appeals do not have original jurisdiction over applications for habeas relief

in connection with criminal proceedings. See Queen v. State, 212 S.W.3d 619, 623 (Tex.

App.—Austin 2006, no pet.); Ex parte Martinez, 175 S.W.3d 510, 512–13 (Tex. App.—Texarkana

2005, orig. proceeding); Ashorn v. State, 77 S.W.3d 405, 409 (Tex. App.—Houston [1st Dist.] 2002,

pet. ref'd); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding);

Ex parte Lewis, 663 S.W.2d 153, 154 (Tex. App.—Amarillo 1983, orig. proceeding);1 Sara

Rodriguez, Appellate Review of Pretrial Requests for Habeas Corpus Relief in Texas, 32 TEX . TECH

L. REV . 45 (2000).




       1
         We do, however, have limited jurisdiction to hear habeas proceedings when the person is
restrained as a result of violating an order, judgment, or decree in a civil case. TEX . GOV 'T CODE
ANN . § 22.221(d) (Vernon 2004).

                                                  2
       We have no jurisdiction to consider this application. We, therefore, dismiss the application

for want of jurisdiction.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:        February 25, 2009
Date Decided:          February 26, 2009

Do Not Publish




                                                3